Citation Nr: 9907497	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-40 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including an emotional instability reaction.

2.  Entitlement to service connection for a neurological 
disorder, including essential tremors and Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The case was previously before the Board in July 1996, when 
it was remanded for examination of the veteran and additional 
records.  The requested development has been completed to the 
extent necessary. 

In August 1995, a hearing was held before a member of the 
Board, W.J. Reddy.  In September 1998, VA wrote to the 
veteran and advised him that the Board member that conducted 
his hearing in August 1995 was no longer employed at the 
Board.  He was asked to indicate whether or not he desired 
another hearing.  He did not respond.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has an emotional instability reaction or any other mental 
disorder.

2.  A tremor disorder preexisted the veteran's active duty.

3.  No medical evidence has been presented or secured to 
render plausible a claim that pre-service tremor disorder 
increased in severity during the veteran's active duty.

4.  There is no evidence of a disability that is shown by the 
evidence to have resulted from a superimposed injury or 
disease during service to any tremor disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, including an emotional instability reaction, is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a neurological 
disorder, including essential tremors and Parkinson's 
disease, is not well grounded, and therefore there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that on 
entrance examination in October 1961, he gave a history of 
"NERVOUS TROUBLE OF ANY SORT."  Psychiatric and neurologic 
examination was normal.  

On April 7, 1962, the veteran gave a history of coarse 
"tremor of limb" ever since he "can remember - is a good 
fact of his 'nervousness.'"  He further reported a traumatic 
delivery.  He had some cogwheeling.  The examiner noted 
questionable Parkinsonism and prescribed Benadryl.  The 
veteran was referred to the neurological clinic to rule out 
organic cause.  

On April 11, 1962, the veteran reported that the Benadryl was 
not effective.  He again complained of nerves on April 16 and 
April 20, 1962.  He was prescribed Phenobarbital.  The 
veteran reported on May 1, 1962, that the Phenobarbital was 
"no help."  It was noted that he was working hard on his 
job and may have to work harder than others in order to learn 
the same.  The examiner prescribed Librium.

On neurological examination on May 30, 1962, the veteran 
stated that he had tremors since birth.  He reported a 
traumatic birth, with his mother and he being close to death.  
He stated that his brother and half sister also had 
"shakes."  He was reportedly a slow learner and only 
completed the ninth grade.  The veteran stated that his 
tremor was worsened by fatigue.  He had not been on any 
medication until recently.  His health was considered good 
except for his nerves.  On examination, there was generalized 
hyper-reflexia.  Mental testing was slow.  There was fine 
tremor of the hands bilaterally.  Examination was otherwise 
normal.  The examiner's impression was familial tremor 
(?anxiety component).  The veteran was referred for a mental 
health clinic appointment.

Detailed psychiatric evaluation, including psychological 
testing, was completed in October 1962.  The veteran gave a 
life-long adjustment pattern and family history of emotional 
instability.  It appeared to be sufficiently severe, so that 
under certain kinds of stress, including many found in the 
military setting, his ability to function effectively was 
seriously impaired.  The subjective reaction to stress 
resulted in dislike of his duties and the subsequent increase 
of the chronic anxiety which resulted in trembling.  Symptoms 
of a major thinking disorder in terms of psychosis or 
psychoneurosis were not evident on examination.  The 
psychiatrist diagnosed an emotional instability reaction, 
chronic, severe, with marked impairment for further military 
duty.  However, it was noted that the condition did not 
warrant separation from service under the provisions of 
current medical discharge regulations.

On separation examination in November 1963, the veteran 
complained of a nervous condition.  Psychiatric and 
neurologic examination was normal.  Under summary of defects 
and diagnoses, the examiner reported "NONE."

The veteran originally claimed entitlement to service 
connection for psychiatric and neurological disorders in 
April 1993.  Evidence submitted in conjunction with the 
claims included unidentified private medical records dated 
from 1989 to 1992 and medical records from Gulf Coast Medical 
Center dated in 1990.  In February 1989, the veteran gave a 
history of tremors of the hands.  He also stated that his 
sister suffered from Parkinson's disease.  He was diagnosed 
as having essential tremors in September 1990.

Also associated with the claims folder are VA treatment 
records of the veteran dated from 1993 to 1996.  In April 
1993, the veteran stated that he was out of medicine for 
Parkinson's disease.  He had been on medication for six 
years.  He stated that his grandmother, mother and sister 
suffered from Parkinson's disease.  The diagnostic impression 
was familial tremors.  In May 1993, the veteran reported that 
he was diagnosed as having Parkinsonism by a private 
neurologist six years ago.

In November 1993, the veteran stated that he had tremors for 
several years, recently progressive.  He stated that the 
tremors were exacerbated by action/intention.  One male 
sibling had similar tremors, his mother had tremors and head 
shaking, and his half sister had Parkinson's disease.  
Following examination, the examiner diagnosed "Cerebellar 
component of tremor predominates, suggestive of 
dentatorubrothalamic system dysfunction.  Presence of 
dysphagia & diaphragmatic ataxia raise question of 
olivopontocerebellar atrophy or related motor systems 
degeneration R/O other structural or metabolic etiology."  

The veteran was diagnosed as having essential tremors in 
January 1994.  Magnetic resonance imaging (MRI) of the head 
revealed mild diffuse atrophy.  An electroencephalogram (EEG) 
was borderline abnormal on the basis of an absence of normal 
background rhythms, which was a nonspecific finding.  In July 
1994, cerebellar tremor (?element of essential tremor) was 
diagnosed.  Cerebellar tremor and right greater occipital 
neuralgia were diagnosed in July 1996.  

The veteran was afforded a VA neurological examination in 
December 1996.  He gave a life-long history of appendicular 
and axial tremor which had been progressive over the past 
five years.  The examiner concluded that the veteran had 
persistent significant intention tremor and moderate resting 
tremor which was life-long and not related to any experience 
during active service.  The disorder was described as 
significantly disabling, progressive, and relatively 
untreatable.  

The veteran underwent VA mental disorders examinations in 
January and August 1997 by the same examiner.  He denied any 
inpatient or outpatient psychiatric care, as well as any 
current symptomatology.  His wife concurred that he was free 
of any psychiatric symptomatology or emotional problems.  The 
veteran stated that he worked in a concrete plant as a 
machine operator until 1990.  He retired because of tremors, 
high blood pressure and emphysema.  He stated that he began 
to experience tremors during active service.  The examiner 
concluded on both occasions that the veteran did not show any 
evidence of psychiatric symptomatology and that he did not 
have any mental illness.  The only positive finding was an 
impairment of remote memory, which appeared to be 
insignificant, and more appropriate because of his age.  

The veteran was afforded another VA mental disorders 
examination in October 1997.  He gave a history of 
Parkinson's disease for 10 years.  He denied any present or 
past psychiatric symptomatology.  This was confirmed by his 
wife.  Mental status examination was essentially normal.  The 
examiner concluded that the veteran was without a psychiatric 
disorder.  Pertinent diagnoses included only Parkinson's 
disease.

On VA neurological examination in October 1997, the examiner 
noted that it was clear from the notes in the claims file and 
the veteran's history that he had suffered from a tremor 
disorder since birth.  The veteran also stated that he had a 
tremor disorder since birth and that his mother had a tremor 
disorder.  The examiner recited pertinent findings from the 
record, including from the service medical records.  The 
examiner's impression was "probable familial tremor, which 
has been since birth, as documented in the chart, or at a 
young age, the [veteran] can recall as young as 12 years old 
having a tremor disorder.  The tremor has been progressively 
worsening over the time period.  It has not been exacerbated 
in the service.  This is a gradually debilitating disorder, 
and the [veteran] cannot work at this time."  

In support of his claim, the veteran further provided lay 
statements from B.E., G.D., and C.M.  C.M. indicated that he 
had known the veteran since 1957 and that he was able to 
perform physical labor (ranch employee) and was not under any 
"nervous stress" prior to his active service.  G.D. also 
reported that she knew the veteran prior to his active 
service and that he had always been a "strong bodied" man 
until he was separated from service, at which time "the 
disease set in."  Finally, B.E. reported that he had known 
the veteran all his life and that he was strong prior to 
active service; however, he came back from active service "a 
different man."  He stated that sometimes the veteran's 
nerves and shaking would bother him, and this had gradually 
worsened over the years to the point that he could no longer 
work.

The veteran also offered his own lay statements on appeal, 
including at a personal hearing before the Board in August 
1995.  He stated that he did not enter active service with 
any known diseases or disabilities.  He further argued that 
if there were any pre-existing conditions that manifested 
during service, it was logical to assume that they were 
aggravated to the point that he was discharged.  

With respect to a psychiatric disorder, the veteran reported 
that he first experienced difficulties with his nerves 
approximately 13 months after he entered active service.  He 
was reportedly offered a medical discharge, but agreed to 
stay in service for eight more months because he was told it 
would be difficult to get a job with a medical discharge.  He 
denied any emotional problems prior to active service.  He 
stated that the only psychiatric treatment he received was 
during active service.

Concerning a neurological disorder, the veteran reported that 
he experienced tremors eight to 10 months after entering 
active service.  He reportedly experienced tremors 
daily/constantly during service.  He denied experiencing such 
tremors prior to active service.  After service, his tremors 
worsened to the point that six to eight years ago he could no 
longer work.  J.G. also testified at the veteran's personal 
hearing in August 1995.  He stated that he had known the 
veteran for 15 years and noticed that he had tremors which 
had worsened.  The veteran testified that a private doctor 
seven or eight years previously had diagnosed him to have a 
tremor and that the private doctor had not attributed the 
tremor to anything.


II.  Legal analysis

A.  General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  A veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b) (1998).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1998).  Service connection for paralysis 
agitans, or Parkinson's disease, may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (1998).  
Service connection may not be granted 
for congenital or developmental defects as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  However, while service 
connection may not be granted for a defect, service 
connection may be granted for a disability that is shown by 
the evidence to have resulted from a superimposed injury or 
disease to a defect.  VAOPGCPREC 82-90 (July 18, 1990).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

With regard to establishing a well-grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well-grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1998); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

B.  Psychiatric disorder

Here, the RO denied entitlement to service connection for an 
emotional instability reaction on the grounds that it was 
constitutional or developmental, and therefore not considered 
a disability for which compensation could be paid.  Assuming, 
without deciding, that an emotional instability reaction is a 
congenital or developmental defect, such as a personality 
disorder, service connection may not be granted for the 
disorder as a matter or law under 38 C.F.R. § 3.303(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Assuming, without deciding, that an emotional instability 
reaction is not a congenital or developmental defect, no 
medical evidence has been presented or secured in this case 
to render plausible a claim the veteran currently has an 
emotional instability reaction or any other mental disorder.  
The existence of a current disability is an element common to 
all claims for service connection, regardless of the theory 
of legal entitlement on which the claim is based.  The fact 
that the veteran was diagnosed as having an emotional 
instability reaction during service is not dispositive.  
There was no evidence of any such disability on VA mental 
disorders examinations in January, August and October 1997.  
Rather, the examiners specifically concluded that the veteran 
did not suffer from any psychiatric disorder.  Although 
acceptable lay evidence may constitute competent evidence 
when it comes to describing symptoms or manifestations of a 
disease, a veteran's statements as to symptomatology, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Compare Espiritu v. 
Derwinski, 1 Vet. App. 492, 494 (1992), and Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  Regardless, the 
veteran has denied any problems with psychiatric 
symptomatology.  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) noted 
that, "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  Thus, the 
veteran's claim is not well grounded in the absence of 
medical evidence showing a current psychiatric disorder, 
including an emotional instability reaction.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a psychiatric 
disorder, including an emotional instability reaction.  While 
the veteran has reported receiving Social Security 
Administration (SSA) benefits, he has not indicated that 
these benefits were awarded on the basis of a psychiatric 
disorder.  He has specifically denied receiving any 
psychiatric treatment.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


C.  Neurological disorder

The veteran is currently diagnosed as having a tremor 
disorder, characterized as essential tremors, familial 
tremors, and cerebellar tremors.

Analysis of this issue is complicated by the fact that the 
veteran has given inconsistent reports at various times.  For 
example, on examination during active service he reported 
that he suffered from tremors since childhood.  While being 
examined or treated by medical professionals after service, 
he has most often given a similar history.  However, in a 
written statement received at the RO in October 1993 and at 
his personal hearing in August 1995, he denied any pre-
service tremors.  He has also offered statements of people 
who knew him before service indicating that he was healthy. 

The veteran's statements as to his pre-service 
symptomatology, i.e., tremors, are competent.  The Board 
finds his statements as to his own symptomatology given 
contemporaneous with medical treatment and examination, 
particularly during active service, to be highly persuasive 
and credible, and the most probative evidence on this point.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The lay statements of 
B.E., G.D., and G.M. are based on recollection over 30 years 
after the fact and cannot be given much weight in light of 
the veteran's inservice statements.  

As noted above, the veteran is presumed sound on entrance, 
except as to conditions noted on entrance, or where clear and 
unmistakable evidence establishes that a disability existed 
prior to service.  38 C.F.R. § 3.304(b) (1998).  A 
determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998).  History 
given by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998). 

There was no neurological disorder noted on entrance into 
service.  However, the evidence associated with the veteran's 
claims file clearly and unmistakably shows that his tremor 
disorder existed prior to entry into service, and the 
presumption of soundness is rebutted.  As noted above, the 
Board finds the veteran's statements concerning his pre-
service tremor symptomatology (particularly those given 
during inservice treatment) to be credible.  In general, his 
statements alone are an inadequate basis upon which to 
conclude that he had a preexisting condition, since he is not 
competent to report medical conclusions.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  However, based upon his 
credible pre-service history of tremors, the October 1997 VA 
neurological examiner concluded that the veteran's tremor 
disorder was present since birth.  Therefore, the issue is 
whether the veteran's preexisting tremor disorder was 
aggravated by service.

No medical evidence has been presented or secured to render 
plausible a claim that preexisting tremor disorder increased 
in severity during active duty.  The veteran's and the other 
lay persons' statements are not competent in this regard.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Although it appears that the veteran's condition was 
symptomatic in 1962, there is no medical evidence suggesting 
that it was aggravated.  To the contrary, neurologic 
examination was negative on separation examination in 
November 1963.  Any alleged worsening of the condition 
apparently improved with treatment and was no worse upon 
discharge than it was upon induction.  Therefore, the Board 
concludes that the presumption of aggravation is not raised.  
See Verdon v. Brown, 8 Vet. App. 529, 537 (1996); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.)   There is also no post-
service evidence showing treatment for a tremor disorder 
until many years after service.  

Accordingly, based on this medical evidence, the Board 
concludes a presumption of aggravation of a preexisting 
tremor disorder has not been raised in this case and that a 
claim for service connection for a tremor disorder based on 
aggravation is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, even assuming that the presumption of 
aggravation during active service was triggered, it was 
rebutted by clear and unmistakable evidence, i.e., the 
October 1997 VA neurological examiner's conclusion, based 
upon a review of the claims folder, that the veteran's 
disability was not aggravated by service.  See  38 C.F.R. 
§ 3.306(b) (1998).

Assuming, without deciding, the veteran's tremor disorder to 
be a congenital defect, there is no evidence of a disability 
that is shown by the evidence to have resulted from a 
superimposed injury or disease to any such defect.  The 
veteran has stated that he suffers from Parkinson's disease 
and a VA psychiatric examiner diagnosed this disability in 
October 1997; however, it does not appear that this diagnosis 
is supported by the medical evidence of record.  Regardless, 
no medical evidence has been presented or secured in this 
case to render plausible a claim that any current Parkinson's 
disease had its onset during the veteran's active duty.  A 
questionable diagnosis of Parkinsonism was rendered in April 
1962; however, further neurological evaluation showed a 
diagnosis only of familial tremor.  

Further, no medical evidence has been presented or secured to 
render plausible a claim that Parkinson's disease manifested 
itself to a degree of 10 percent or more in the one-year 
presumptive period following the veteran's active duty.  
There are also no medical opinions contained in any of the 
veteran's post-service medical records relating any current 
Parkinsonism to any inservice finding or post-service 
symptomatology. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim for service connection 
for a neurological disorder.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  Any evidence of treatment for a 
tremor disorder or Parkinson's disease many years after 
service, i.e., SSA records and/or private neurologist records 
dated in approximately 1987, would not well ground the claim.  
In fact, the veteran testified that the private doctor who 
diagnosed him to have tremor did not associate the tremor 
with anything.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a psychiatric disorder, including an 
emotional instability reaction, is denied.


Having found the claim not well grounded, entitlement to 
service connection for a neurological disorder, including 
essential tremors and Parkinson's disease, is denied.

  
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals




- 16 -


- 2 -


